Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
 
Status of Claims

This action is in reply to the communication filed on 02/05/2021.
Claims 1-20 are currently pending and have been examined.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20  are rejected under 35 U.S.C.101 because the claimed invention is directed to non-statutory subject matter, specifically an abstract idea. The analysis for this determination is explained below:
In its Alice Corporation Pty. Ltd .v. CLS Bank International, et.al. ("AliceCorp”), decision, the Supreme Court made clear that it applies the framework set forth in Mayo Collaborative Services v. Prometheus Laboratories, Inc., 566U.S…(2012), (Mayo), to analyze claims directed towards laws of nature and abstract ideas. Alice Corp. also establishes that the same analysis applies for all categories of claims. The basic inquiries to determine subject matter eligibility remain the same as explained in MPEP 2106(I). 
Step 1, determine whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter .In this case, claim(s) 1-12 are nominally directed to a method  and are thereby directed to a statutory category of invention.
The claimed invention is directed to at least one judicial exception (i.e a law of nature, a natural phenomenon, or an abstract idea)  without significantly more. The analysis is as follows: 
STEP 2A Prong 1: Claim1 recites the abstract idea of:  migrating of user Financial account into a data management account.   As best understood by the Examiner, the limitations that set forth this abstract idea are: "obtaining first financial data from an account of a user of…”; “ obtaining second financial data from the account...”; “generating a data set from the first and second financial data”; “ generating, based on analyzing the data analysis data....”; “ migrating the user to the second process....”;   Such limitations are considered to be abstract because the limitations are directed toward an example of organizing human activity such managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)
Step 2AProng 2: The additional elements “model, machine learning process”, do not integrate the abstract idea into a practical application because they provide no improvement in the technical field, no transformation of data, no particular machine,  and/or  no meaningful steps.   Instead they only use “apply it , field of use , and/or data gathering” consist of adding insignificant extra-solution activity to the judicial exception; see MPEP 2106.05(g).. These additional element(s) or a combination of additional elements in the claims fail to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.…. …are considered not a practical application, because it is a mere manipulation data (i.e. gathering data in an unconventional way) on a computer, which fails to achieve practical result.

STEP2B
2B element/limitation (“model, machine learning process”) does not necessitate a conclusion that the claim amounts to significantly more than the identified abstract idea because (2) The claims recite mere instructions to apply an exception and are mere instructions to apply an exception (See MPEP 2106.05(f)). Whether the claim invokes computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not provide significantly more. See Affinity Labs v. DirecTV 838 F.3d 1253, 1262, 120 USPQ 2d 1201, 1207 (Fed.Cir.2016) (cellular telephone); TLI Communications.
The dependent claims 2-12 do not add significantly more. 
The dependent claims 2-12 do not recite any technology and therefore do not amount to “significantly more” than the abstract idea because it entails generic computer devices and are merely being used for their intended purpose. See e.g., Content Extraction & Transmission LLC v. Wells Fargo Bank, N.A., 776F.3d1343, 1348 (Fed.Cir.2014) (“There is no ‘inventive concept' in CET's use of a generic scanner and computer to perform well-understood, routine, and conventional activities commonly used in industry. See Alice, 134S. Ct .at 2359. At most, the claims attempt to limit the abstract idea of determining a maintenance schedule of geographical dispersed physical assets. Such a limitation has been held insufficient to save a claim in this context .See Alice, 134S. Ct. at 2358; Ultramercial, Inc. v. Hulu, LLC, 772F. 3d709, 715–16 (FedCir.2014); buy SAFE, 765 F. 3 dat 1355.”). Neither the independent claims, the dependent claims nor the Specification recite an improvement in another technology or technical field nor do they purport to improve the functioning of the computer itself, and do not include additional elements that are sufficient to amount to significantly more than the abstract idea as they are seen to be mere instructions to implement the abstract idea on a computer using a processor and a tangible computer readable medium storing a computer program product configured to store instructions. 
Further still, claims 13-20 suffer from substantially the same deficiencies as outlined with respect to claims 1-12 and are also rejected accordingly.  Therefore, the claims 1-20 are not  statutory.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims  1-10   are rejected under 35 U.S.C. 103(a) as being unpatentable over Johnston, US Pub No: 2018/0068281 A1 in view of Deshpande et al, US Pub No: 20190180255 A1.  

Claim 1:
Johnston discloses:
obtaining first financial data from an account of a user of a data management system via a first process for acquiring data (see at least paragraph 58 (The migration notification module 222 operates to generate notifications to third-parties, such as originators of ACH transactions from one or more of the customer's existing accounts);  
obtaining second financial data from the account via a second process for acquiring data (see at least paragraph 95 (ACH transactions, this can include notifying an ACH-originating entity (typically a third party unaffiliated with the financial institutions) and verifying that confirmation of a changed ACH transaction is received. Optionally, the migration server can also transfer funds from existing accounts to the new (target) account. In such embodiments, it may be suggested to the user that at least some of the funds in the existing account not be transferred until the customer is sure that the ACH transaction has successfully  been transferred to the target account);  
generating, based on analyzing the data set with module, analysis data indicating whether the second process is correctly obtaining details of the account ; and migrating the user to the second process if the analysis data indicates that the second process is functioning properly (see at least paragraph 95 (ACH transactions, this can include notifying an ACH-originating entity (typically a third party unaffiliated with the financial institutions) and verifying that confirmation of a changed ACH transaction is received. Optionally, the migration server can also transfer funds from existing accounts to the new (target) account. In such embodiments, it may be suggested to the user that at least some of the funds in the existing account not be transferred until the customer is sure that the ACH transaction has successfully  been transferred to the target account);  
Johnston does not specifically disclose, but Deshpande however discloses :
training an analysis model with a machine learning process (see at least the abstract and paragraph 12); Paragraph 12( the transaction platform may train a model based on information that relates to bank accounts associated with users, information that relates to loyalty credits associated with the users, and information that relates to stored-value cards associated with the users. The transaction platform may utilize the trained model to generate recommendations associated with a transaction requested by a consumer, and may provide the recommendations to the consumer);
generating a data set from the first and second financial data ( see at least the abstract (The device receives a third set of information that relates to stored-value cards associated with the users); 
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize a machine learning training model  for financial transactions as taught by Deshpande in centralized financial account migration system of Johnston with the motivation of providing financial institution tool by which customers could export bank account settings as taught by Deshpande over that of Johnston.

Claim 2:
the combination of Johnston / Deshpande discloses the limitations as shown above.
Johnston further discloses:
wherein the account is an account of the user with a third-party financial institution (see at least paragraph 58 (The migration notification module 222 operates to generate notifications to third-parties, such as originators of ACH transactions from one or more of the customer's existing accounts);  

Claim 3:
the combination of Johnston / Deshpande discloses the limitations as shown above.
Johnston further discloses:

wherein obtaining the first and second financial data includes obtaining the first and second financial data from the third-party financial institution (see at least paragraph 58 (The migration notification module 222 operates to generate notifications to third-parties, such as originators of ACH transactions from one or more of the customer's existing accounts);  

Claim 4:
the combination of Johnston / Deshpande discloses the limitations as shown above.
Johnston further discloses:
wherein analyzing the data set includes comparing the first financial data to the second financial data (see at least paragraph 95 (ACH transactions, this can include notifying an ACH-originating entity (typically a third party unaffiliated with the financial institutions) and verifying that confirmation of a changed ACH transaction is received. Optionally, the migration server can also transfer funds from existing accounts to the new (target) account. In such embodiments, it may be suggested to the user that at least some of the funds in the existing account not be transferred until the customer is sure that the ACH transaction has successfully  been transferred to the target account);  

Claim 5:
the combination of Johnston / Deshpande discloses the limitations as shown above.
Johnston further discloses:
wherein the analysis data indicates whether the first and second financial data are equivalent  (see at least paragraph 95 (ACH transactions, this can include notifying an ACH-originating entity (typically a third party unaffiliated with the financial institutions) and verifying that confirmation of a changed ACH transaction is received. Optionally, the migration server can also transfer funds from existing accounts to the new (target) account. In such embodiments, it may be suggested to the user that at least some of the funds in the existing account not be transferred until the customer is sure that the ACH transaction has successfully  been transferred to the target account);  


Claim 6:
the combination of Johnston / Deshpande discloses the limitations as shown above.
Johnston further discloses:
wherein the first and second financial data each include data fields representing one or more of: a type of the account; a masked account number of the account; and a balance of the account (see at least paragraph 95 (ACH transactions, this can include notifying an ACH-originating entity (typically a third party unaffiliated with the financial institutions) and verifying that confirmation of a changed ACH transaction is received. Optionally, the migration server can also transfer funds from existing accounts to the new (target) account. In such embodiments, it may be suggested to the user that at least some of the funds in the existing account not be transferred until the customer is sure that the ACH transaction has successfully  been transferred to the target account);  

Claim 7:
the combination of Johnston/ Deshpande discloses the limitations as shown above 
Johnston does not specifically disclose, but Deshpande however discloses:
wherein the analysis model includes a naive Bayes classifier model (see at least paragraph 16 (associated with the prior transactions, the stored-value cards, and the loyalty credits associated with the other users. In some implementations, the model may include a collaborative filtering model, an artificial intelligence model, a machine learning model, a naïve Bayes biased classifier model, a deep learning neural network model, a neural network model, a support vector machine model, and/or the like);
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize a machine learning training model  for financial transactions as taught by Deshpande in centralized financial account migration system of Johnston with the motivation of providing financial institution tool by which customers could export bank account settings as taught by Deshpande over that of Johnston.

Claim 8:
the combination of Johnston / Deshpande discloses the limitations as shown above.
Johnston further discloses:
determining whether the second process includes correctly obtaining transaction data associated with financial transactions associated with the account (see at least paragraph 98 (FIG. 8A is a flowchart of a method 600 of activating an automated financial account settings migration based on a request from a financial institution, according to an example embodiment. The method 600 is instantiated when the migration system receives a request from the financial institution to institute a migration. The financial institution from which the request is received is stored in a database, such as in schema 300, and the migration server performs a generation operation 602, which generates a new switch track number. The switch track number is associated with the financial institution at an association operation 604, and provided to the financial institution associated with a target account at a transmission operation 606. The financial institution can then provide the switch track number to a customer, or can use the switch track number to assist the customer in migrating automated funds transfers to the account associated with that financial institution. The switch track number can take any of a variety of forms, such as any combination of alphanumerical characters useable to uniquely identify the migration process to a particular target account of the financial institution associated with that target account);  

Claim 9:
the combination of Johnston / Deshpande discloses the limitations as shown above.
Johnston further discloses:
wherein the first and second financial data are related to a transaction and each include data fields representing one or more of: an amount of the transaction; a date of the transaction; a type of the transaction; a description string of the transaction; and a posted date of the transaction (see at least paragraph 93 (a bill pay and ACH type operations are discussed, it is recognized that these types of payments are exemplary, rather than limiting. In particular, the bill pay transactions can represent any of a variety of transactions associated with funds transfers originating at the institution holding the existing account, while ACH operations represent types of operations that are initiated remote from the institution (e.g., ACH payments, direct deposits, etc.);  

Claim 10:
the combination of Johnston/ Deshpande discloses the limitations as shown above 
Johnston does not specifically disclose, but Deshpande however discloses:
wherein the analysis model includes a logistic regression model (see at least paragraph 16 (associated with the prior transactions, the stored-value cards, and the loyalty credits associated with the other users. In some implementations, the model may include a collaborative filtering model, an artificial intelligence model, a machine learning model, a naïve Bayes biased classifier model, a deep learning neural network model, a neural network model, a support vector machine model, and/or the like);
  It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize a machine learning training model  for financial transactions as taught by Deshpande in centralized financial account migration system of Johnston with the motivation of providing financial institution tool by which customers could export bank account settings as taught by Deshpande over that of Johnston.

Claims  11 is  rejected under 35 U.S.C. 103(a) as being unpatentable over Johnston, US Pub No: 2018/0068281 A1 in view of Deshpande et al, US Pub No: 2019/0180255 A1 in view of in view of Taylor, III et al, US Pub No: 2013/0198093A1 in view of Chitgupakar et al, 2007/0011188 A1 .

Claim 11:
the combination of Johnston/ Deshpande discloses the limitations as shown above 
the combination of Johnston/ Deshpande does not specifically disclose, but Taylor however discloses:
if analysis data indicates that a second data acquisition process is not functioning properly (see at least paragraphs 129-137, 139-145; (paragraphs 129-137 ( an example using the third party database 145 (FIG. 1), the functionality 1705 implements the following routine: [0130] NDC transaction data is compared to client transaction data [0131] IF transactions are not reconciled, [0132] Tag any client transactions which are not reconciled to NDC AND tag any NDC transactions which are not reconciled to client data [0133] IF transaction recognized, but data is different, [0134] set tag=“NDC TO CLIENT TRANSACTION MISMATCH” [0135] IF NDC transaction present, but no corresponding (reconciled or not reconciled) transaction found, set tag=“NDC TRANSACTION TO CLIENT DATA MISMATCH” [0136] IF client transaction present, but no corresponding (reconciled or not reconciled) NDC transaction found, set tag=“CLIENT TRANSACTION TO NDC LEDGER MISMATCH” [0137] IF transactions are reconciled, proceed); Paragrpahs 139-145 ([0139] Compare client data element Claim Balance and NDC Unpaid Claim Balance [0140] IF difference equals the net aggregate of the “MISMATCH”-tagged elements, [0141] Append “RESOLVED BY DERIVATION” to all “MISMATCH”-tagged elements' tags [0142] Enter all transactions to Master Transaction dataset [0143] Execute Recompute Balance routine for each running balance entry for each transaction beginning with the first “MISMATCH”-tagged entry and for all entries after [0144] IF difference does not equal the net aggregate of the “MISMATCH”-tagged elements' tags, execute client-specific Reconciliation Resolution routine using specifications from an order client-level data parameters table entry and using specifications from an order data parameters table entry [0145] (These are tolerance-based routines which go transaction by transaction and using date reasonability components to determine appropriate adjustments to “MISMATCH”-tagged transactions and/or to flag for alternate handling based on amended tags after Reconciliation Resolution);
  It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize mismatching of transactions as taught by Taylor in centralized financial account migration system of Johnston/ Deshpande with the motivation of providing financial institution tool by which customers could export bank account settings as taught by Taylor over that of Johnston/ Deshpande.
the combination of Johnston/ Deshpande discloses the limitations as shown above 
the combination of Johnston/ Deshpande/Taylor does not specifically disclose, but Chitgupakar  however discloses:
passing data set to a clustering model; performing a clustering algorithm on the data set with the clustering model; and assigning account to a group of accounts based on the clustering algorithm  (see at least paragraph 32, The generated data models are compared to test (i.e. whether data analysis not functioning properly ) or results) data (e.g., test data 4 in FIG. 1) comprising a known outcome using the selected technique (e.g., a lift chart technique as defined, infra, a root mean squared technique as defined, infra, etc) and a "best" (i.e., a most predictive) selection data model is selected. The data mining modeling algorithm that is associated with the "best" selection data model (i.e., data mining modeling algorithm that generated the "best" data model) is considered the "best" data mining modeling algorithm. The "best" data mining modeling algorithm is applied by the coordinator node (e.g., administrator computing apparatus 29) to a second plurality of data subsets (e.g., data subsets 8A-8F in FIG. 1) simultaneously to generate in accordance with the selected technique and compare numerous data mining models. The second plurality of data subsets are allocated across the nodes of the database system in a same manner as the first plurality of data subsets. The data mining modeling algorithm may comprise any type of data mining modeling algorithm including, inter alia, a decision tree algorithm, a clustering algorithm, a radial basis function algorithm, a linear regression algorithm, an associations algorithm, and a neural network algorithm, etc);
 It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize plurality of different data mining modeling algorithms and test data such as financial transaction stored on the computer financial transactions as taught by Chitgupakar in centralized financial account migration system of Johnston/ Deshpande/Taylor  with the motivation of providing financial institution tool  that  determine a best data mode by which customers could export bank account settings as taught by Chitgupakar over that of Johnston/ Deshpande/Taylor.

Claim 12 is  rejected under 35 U.S.C. 103(a) as being unpatentable over Johnston, US Pub No: 2018/0068281 A1 in view of Deshpande et al, US Pub No: 20190180255 A1 in view of in view of Taylor, III et al, US Pub No: 2013/0163006 A9 in view of Chitgupakar et al, 2007/0011188 A1 and further in view of Forman US Pub No:  2008/010,3996 A1.

      Claim 12:
the combination of Johnston/ Deshpande discloses the limitations as shown above 
the combination of Johnston/ Deshpande/Taylor/ Chitgupakar does not specifically disclose, but Forman however discloses:
identifying a solution for improving the second process by sampling one or more accounts from each group of accounts and investing the second process for  the sampled accounts (see at least the abstract (a training set that includes training samples and corresponding assigned classification labels is obtained, and an automated classifier is trained against the training set. At least one of the training samples is selected and confirmation/re-labeling of it is requested. In response, a reply classification label is received and is used to retrain the automated classifier);
 It would have been obvious to one of ordinary skill in the art at the time of the invention to identify a solution by sampling data set as taught by Forman in centralized financial account migration system of Johnston/ Deshpande/Taylor  with the motivation of providing financial institution tool  that  determine a best data mode by which customers could export bank account settings as taught by Forman over that of Johnston/ Deshpande/Taylor/ Chitgupakar.

Claims 13-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Deshpande et al, US Pub No: 20190180255 A1 in view of in view of Taylor, III et al, US Pub No: 2013/0163006 A1 in view of Chitgupakar et al, 2007/0011188 A1 .

Claims 13 and 18:
Deshpande discloses 
training an analysis model with a machine learning process see at least the abstract and paragraph 12); Paragraph 12 (the transaction platform may train a model based on information that relates to bank accounts associated with users, information that relates to loyalty credits associated with the users, and information that relates to stored-value cards associated with the users. The transaction platform may utilize the trained model to generate recommendations associated with a transaction requested by a consumer, and may provide the recommendations to the consumer);
analyzing a plurality of data sets with the trained analysis model, each data set including financial data obtained from a financial account of a user of a data management system via a first data acquisition process and a second data acquisition process  (see at least paragraph 65 ( training a model based on the account information, the loyalty credits information, and the stored-value card information (block 420). For example, transaction platform 220 may train a model based on the account information, the loyalty credits information, and the stored-value card information. In some implementations, transaction platform 220 may train the model to determine patterns associated with prior transactions, stored-value cards, and loyalty credits associated with other users);. In some implementations, the model may include a collaborative filtering model, an artificial intelligence model, a machine learning model, a naïve Bayes biased classifier model, a deep learning neural network model, a neural network model, a support vector machine model, and/or the like); 
determining, with the analysis model for each data set, whether the second data acquisition process is functioning properly for the corresponding account (see at least paragraphs17-21; Paragraph  21 (FIG. 1C, and by reference number 140, the transaction platform may validate the transaction information (e.g., the account information associated with the user, the stored-value card information associated with the user, the loyalty information associated with the user, and/or the like). In some implementations, the transaction platform may validate the quantities of cash in the accounts (e.g., Account 1) of the user by querying devices associated with the accounts (e.g., devices associated with banks, credit card companies, debit card companies, and/or the like) of the user, and verifying that the quantities of cash in the accounts are correct);
Deshpande does not specifically disclose, but Taylor however discloses:
generating groups of data sets by performing, with a training  model (i.e. clustering), on the data sets for which the second data acquisition process is not functioning properly See at least paragraphs 129-137, 139-145; (paragraphs 129-137 (an example using the third party database 145 (FIG. 1), the functionality 1705 implements the following routine: [0130] NDC transaction data is compared to client transaction data [0131] IF transactions are not reconciled, [0132] Tag any client transactions which are not reconciled to NDC AND tag any NDC transactions which are not reconciled to client data [0133] IF transaction recognized, but data is different, [0134] set tag=“NDC TO CLIENT TRANSACTION MISMATCH” [0135] IF NDC transaction present, but no corresponding (reconciled or not reconciled) transaction found, set tag=“NDC TRANSACTION TO CLIENT DATA MISMATCH” [0136] IF client transaction present, but no corresponding (reconciled or not reconciled) NDC transaction found, set tag=“CLIENT TRANSACTION TO NDC LEDGER MISMATCH” [0137] IF transactions are reconciled, proceed); Paragraphs 139-145 (paragraph  ([0139] Compare client data element Claim Balance and NDC Unpaid Claim Balance [0140] IF difference equals the net aggregate of the “MISMATCH”-tagged elements, [0141] Append “RESOLVED BY DERIVATION” to all “MISMATCH”-tagged elements' tags [0142] Enter all transactions to Master Transaction dataset [0143] Execute Recompute Balance routine for each running balance entry for each transaction beginning with the first “MISMATCH”-tagged entry and for all entries after [0144] IF difference does not equal the net aggregate of the “MISMATCH”-tagged elements' tags, execute client-specific Reconciliation Resolution routine using specifications from an order client-level data parameters table entry and using specifications from an order data parameters table entry [0145] (These are tolerance-based routines which go transaction by transaction and using date reasonability components to determine appropriate adjustments to “MISMATCH”-tagged transactions and/or to flag for alternate handling based on amended tags after Reconciliation Resolution);
 It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize mismatching of transactions as taught by Taylor in centralized financial account migration system of Deshpande with the motivation of providing financial institution tool by which customers could export bank account settings as taught by Taylor over that of Johnston.
the combination of Deshpande/ Taylor does not specifically disclose, but Chitgupakar   however discloses:
troubleshooting a second data acquisition process by selecting one or more data sets from each group and investigating the second data acquisition process for the one or more data sets selected from each group (see at least paragraph 32 (the generated data models are compared to test or results) data (e.g., test data 4 in FIG. 1) comprising a known outcome using the selected technique (e.g., a lift chart technique as defined, infra, a root mean squared technique as defined, infra, etc) and a "best" (i.e., a most predictive) selection data model is selected. The data mining modeling algorithm that is associated with the "best" selection data model (i.e., data mining modeling algorithm that generated the "best" data model) is considered the "best" data mining modeling algorithm. The "best" data mining modeling algorithm is applied by the coordinator node (e.g., administrator computing apparatus 29) to a second plurality of data subsets (e.g., data subsets 8A-8F in FIG. 1) simultaneously to generate in accordance with the selected technique and compare numerous data mining models. The second plurality of data subsets are allocated across the nodes of the database system in a same manner as the first plurality of data subsets. The data mining modeling algorithm may comprise any type of data mining modeling algorithm including, inter alia, a decision tree algorithm, clustering algorithm, a radial basis function algorithm, a linear regression algorithm, an associations algorithm, and a neural network algorithm, etc);
 It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize plurality of different data mining modeling algorithms and test data such as financial transaction stored on the computer financial transactions as taught by Chitgupakar in centralized financial account migration system of Johnston/ Deshpande/Taylor  with the motivation of providing financial institution tool  that  determine a best data mode by which customers could export bank account settings as taught by Chitgupakar over that of Deshpande/Taylor.


Claim14:
the combination of Deshpande/ Taylor / Chitgupakar discloses the limitations as shown above.
the combination of Deshpande/ Taylor does not specifically disclose, but   Chitgupakar
 however discloses:
wherein the clustering model includes a K means clustering model (see at least paragraph 31 ( the "best" data mining modeling algorithm 33 may comprise any type of data mining modeling algorithm including, inter alia, a decision tree algorithm, a clustering algorithm, a radial basis function algorithm, a linear regression algorithm, an associations algorithm, and a neural network algorithm);
 It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize plurality of different data mining modeling algorithms and test data such as financial transaction stored on the computer financial transactions as taught by Chitgupakar in centralized financial account migration system of Johnston/ Deshpande/Taylor  with the motivation of providing financial institution tool  that  determine a best data mode by which customers could export bank account settings as taught by Chitgupakar over that of Deshpande/Taylor.

Claim 15:
the combination of Deshpande/ Taylor / Chitgupakar discloses the limitations as shown above.
the combination of Deshpande/ Taylor does not specifically disclose, but   Chitgupakar
 however discloses:
wherein the clustering model includes a transaction clustering model, wherein each data set includes features of a financial transaction associated with the financial account associated with the data set (see at least paragraph 31 (A clustering algorithm comprises placing data subsets into groups otherwise known as clusters whereby all the customers are "similar". A radial basis function algorithm comprises a method referred to as supervised learning (alternative examples in same a class as supervised learning may be time-series analysis, multivariate analysis, etc.). A linear regression algorithm comprises a method of fitting a line to a set of observations such as to minimize the scatter of the original patter);
 It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize plurality of different data mining modeling algorithms and test data such as financial transaction stored on the computer financial transactions as taught by Chitgupakar in centralized financial account migration system of Johnston/ Deshpande/Taylor  with the motivation of providing financial institution tool  that  determine a best data mode by which customers could export bank account settings as taught by Chitgupakar over that of Deshpande/Taylor.

Claim 16:
the combination of Deshpande/ Taylor / Chitgupakar discloses the limitations as shown above.
the combination of Deshpande/ Taylor does not specifically disclose, but Chitgupakar
 however discloses:
wherein the clustering model includes an account clustering model, wherein each data set includes features of a financial transaction associated with the financial account associated with the data set (see at least paragraph 31 (the data mining modeling algorithm may comprise any type of data mining modeling algorithm including, inter alia, a decision tree algorithm, a clustering algorithm, a radial basis function algorithm, a linear regression algorithm, an associations algorithm, and a neural network algorithm, etc. A data mining model is generated using existing customer data (e.g., customer behavioral data) such as, inter alia, purchasing history, returned-items history, payment history, promotional offers history, demographic data regarding the customer, etc);
 It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize plurality of different data mining modeling algorithms and test data such as financial transaction stored on the computer financial transactions as taught by Chitgupakar in centralized financial account migration system of Johnston/ Deshpande/Taylor  with the motivation of providing financial institution tool  that  determine a best data mode by which customers could export bank account settings as taught by Chitgupakar over that of Deshpande/Taylor.


Claim 17:
the combination of Deshpande/ Taylor Chitgupakar discloses the limitations as shown above.
Deshpande further discloses: 
obtaining the first and second financial data from third-party financial institutions (Paragraph 62 (the prior transaction information may be received from other users of transaction platform 220, from third party resources (e.g., devices associated with banks, credit unions, financing companies, sellers of products, sellers of services, and/or the like), and/or the like);  

Claim 19:
the combination of Deshpande/ Taylor / Chitgupakar discloses the limitations as shown above.
Deshpande further discloses: 
wherein the first data acquisition process includes acquiring the financial data by logging into accounts of the users with a third- party financial institution and performing a screen scraping process on web pages associated with the third-party financial institution (Paragraph 62 (the prior transaction information may be received from other users of transaction platform 220, from third party resources (e.g., devices associated with banks, credit unions, financing companies, sellers of products, sellers of services, and/or the like), and/or the like);  

  Claim 20:
the combination of Deshpande/ Taylor / Chitgupakar discloses the limitations as shown above.
Deshpande further discloses: 
wherein the second data acquisition process includes interfacing with an API hosted by the third-party financial institution and receiving financial data via the API (see at least claim 1 (receive, via the communication interface, a second set of information from the second group of servers, the second set of information relating to loyalty credits associated with the plurality of users, the second set of information relating to prior transaction information associated with the plurality of users; receive, via the communication interface, a third set of information from the third group of servers, the third set of information relating to stored-value cards associated with the plurality of users, the third set of information relating to prior transaction information associated with the plurality of users);

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Livant, US Pub No: 20100153224 A1, teaches Methods and systems for account management of group accounts.
Heusermann, US Pub No: 20100070556 A1, teaches Architectural Design for data Migration application software.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Affaf Ahmed whose telephone number is 571-270-1835.  The examiner can normally be reached on [ M-R 8-6 pm].
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached at 571-270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/AFAF OSMAN BILAL AHMED/
Primary Examiner, Art Unit 3682